DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney for Applicant Dah-Bin Kao on 3/22/2021.
Accordingly, various modifications are made without departing from the spirit or scope of the general inventive concept as defined by the appended claims and their equivalents.
Amended Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application. Recently new added claims 25- 32 are cancelled by Examiner’s amendment as failing to comply with the written description requirement. The claims contains new subject matter “the arithmetic section is configured to restrain the motor-current” which was not described in the original disclosure. Currently amended claims are shown with additions underlined.

Listing of claims:
1-4 (Previously Canceled.)

5. (Currently Amended) An electric power tool comprising:
a brushless motor having a plurality of stator windings;
a rectifier circuit configured to rectify an AC voltage;
a smoothing capacitor connected to the rectifier circuit and configured to smooth the AC voltage rectified by the rectifier circuit to a pulsation voltage and to output the pulsation voltage and a motor current;
an inverter circuit connected to the smoothing capacitor and the brushless motor, the inverter circuit being configured to perform switching operations to output the pulsation voltage and the motor-current to the plurality of stator windings by rotation;
an end tool configured to be driven in accordance with the rotation of the brushless motor;
a motor-current detecting circuit configured to detect the motor-current flowing through the brushless motor; and
an arithmetic section connected to the inverter circuit and the current detecting circuit, the arithmetic section being configured to control the inverter circuit, wherein 
the smoothing capacitor has a capacitance value so that each of the pulsation voltage and the motor-current includes ripples, each ripple included in the motor- current having a variable peak which is variable in accordance with a variable load applied to the brushless motor, and wherein 
the arithmetic section is configured to control the inverter circuit to restrain the variable peak of the ripples included in the motor-current such that the variable peak is variable in a range where the variable peak does not exceed a target current, and wherein 
the arithmetic section is configured to control the inverter circuit to restrain the variable peak of the ripples included in the motor-current such that the variable peak is variable in a range where the variable peak does not exceed a target current, and
wherein 
the arithmetic section is configured to:
[[to]] set the target current to a first current value while the rotational speed of the brushless motor is a first speed value, and
[[to]] set the target current to a second current value smaller than the first current value while the rotational speed of the brushless motor is a second speed value lower than the first speed value.

6. (Previously Presented) The electric power tool according to claim 5, wherein the arithmetic section is configured to control the inverter circuit to decrease a duty ratio of a PWM signal to restrain the variable peak of the motor-current flowing through the brushless motor when the detected motor-current is larger than a target current.

7. (Previously Presented) The electric power tool according to claim 5, wherein the arithmetic section is configured to control the inverter circuit to restrain the variable peak of the ripples included in the motor-current flowing through the brushless motor when the detected motor-current is larger than the target current.

8. (Previously Presented) The electric power tool according to claims 7, wherein the arithmetic section is configured to set the target current based on a rotational speed of the brushless motor.

9. (Previously Presented) The electric power tool according to claim 7, wherein the arithmetic section is configured to gradually restrain the variable peak of the motor- current flowing through the brushless motor when the detected motor-current is larger than the target current.

10. (Previously Canceled.)

11. (Previously Presented) The electric power tool according to claim 7, wherein the arithmetic section is configured to stop restraining the variable peak of the motor- current flowing through the brushless motor when the detected motor-current decreases to a value less than or equal to the target current.

12. (Previously Presented) The electric power tool according to claim 5, wherein the arithmetic section is configured to adjust a switching signal outputted to the inverter circuit to restrain the variable peak of the motor-current flowing through the brushless motor.

13. (Previously Presented) The electric power tool according to claim 5, wherein the arithmetic section is configured to decrease the pulsation voltage outputted from the inverter circuit to restrain the variable peak of the motor-current flowing through the brushless motor.

14. (Previously Presented) The electric power tool according to claim 5, wherein the arithmetic section is configured to control the inverter circuit to allow a plurality of variable peaks of the motor-current to flow through the brushless motor without restraining the plurality of variable peaks of the motor-current, when the motor-current is not larger than the target current.

15. (Previously Canceled.)

16. (Previously Presented) An electric power tool comprising:
a brushless motor having a plurality of stator windings;
a rectifier circuit configured to rectify an AC voltage;
a smoothing capacitor connected to the rectifier circuit and configured to smooth the AC voltage rectified by the rectifier circuit to a pulsation voltage and to output the pulsation voltage and a motor current, an inverter circuit connected to the smoothing capacitor and the brushless motor, the inverter circuit being configured to perform switching operations to output the pulsation voltage and the motor-current to the plurality of stator windings by rotation;
an end tool configured to be driven in accordance with the rotation of the brushless motor;
a motor-current detecting circuit configured to detect the motor-current flowing through the brushless motor; and
an arithmetic section connected to the inverter circuit and the current detecting circuit, the arithmetic section being configured to control the inverter circuit with outputting a switching signal to the inverter circuit;
wherein the smoothing capacitor has a capacitance value so that each of the pulsation voltage and the motor-current includes ripples, each ripple included in the motor- current having a variable peak which is variable in accordance with a variable load applied to the brushless motor;
wherein, when the variable peak exceeds a target current, the arithmetic section is configured to adjust the switching signal outputted to the inverter circuit thereby to restrain the variable peak of the ripples included in the motor-current; and wherein the arithmetic section is configured:
to set the target current to a first current value while the rotational speed of the brushless motor is a first speed value, and
to set the target current to a second current value smaller than the first current value while the rotational speed of the brushless motor is a second speed value lower than the first speed value.

17. (Previously Presented) The electric power tool according to claim 16, wherein the arithmetic section is configured to control the inverter circuit to decrease a duty ratio of a PWM signal to restrain the variable peak of the motor-current flowing through the brushless motor when the detected motor-current is larger than the target current.

18. (Previously Presented) The electric power tool according to claim 16, wherein the arithmetic section is configured to control the inverter circuit to restrain the variable peak of the ripples included in the motor-current flowing through the brushless motor when the detected motor-current is larger than the target current.

19. (Previously Presented) The electric power tool according to claim 16, wherein the arithmetic section is configured to set the target current based on a rotational speed of the brushless motor.

20. (Previously Presented) The electric power tool according to claim 16, wherein the arithmetic section is configured to gradually restrain the variable peak of the motor-current flowing through the brushless motor when the detected motor-current is larger than the target current.

21 (Previously Presented) The electric power tool according to claim 16, wherein the arithmetic section is configured to stop restraining the variable peak of the motor-current flowing through the brushless motor when the detected motor-current decreases to a value less than or equal to the target current.

22. (Previously Presented) The electric power tool according to claim 16, wherein the arithmetic section is configured to decrease the pulsation voltage outputted from the inverter circuit to restrain the peak of the motor-current flowing through the brushless motor.

23. (Currently Amended) The electric power tool according to claim 16, wherein the arithmetic section is configured to control the inverter circuit to allow a plurality of peaks of the motor-current to flow through the brushless motor without restraining the plurality of peaks of the motor-current, when the motor-current is not larger than the target current.

24. (Previously Canceled.)

25. (Canceled) An electric power tool comprising:
a brushless motor having a plurality of stator windings;
a rectifier circuit configured to rectify an AC voltage;
a smoothing capacitor connected to the rectifier circuit and configured to smooth the AC voltage rectified by the rectifier circuit to a pulsation voltage and to output the pulsation voltage and a motor current, an inverter circuit connected to the smoothing capacitor and the brushless motor, the inverter circuit being configured to perform switching operations to output the pulsation voltage and the motor-current to the plurality of stator windings by rotation;
an end tool configured to be driven in accordance with the rotation of the brushless motor;
a motor-current detecting circuit configured to detect the motor-current flowing through the brushless motor; and
an arithmetic section connected to the inverter circuit and the current detecting circuit, the arithmetic section being configured to control the inverter circuit;
wherein, when the motor-current exceeds a target current, the arithmetic section is configured to restrain the motor-current; and
wherein the arithmetic section is configured:
to set the target current to a first current value while the rotational speed of the brushless motor is a first speed value, and
to set the target current to a second current value smaller than the first current value while the rotational speed of the brushless motor is a second speed value lower than the first speed value.

26. (Canceled) The electric power tool according to claim 25 wherein the arithmetic section is configured to control the inverter circuit to decrease a duty ratio of a PWM signal to restrain the motor-current flowing through the brushless motor when the detected motor-current is larger than the target current.

27. (Canceled) The electric power tool according to claim 25, wherein the arithmetic section is configured to control the inverter circuit to restrain the motor-current flowing through the brushless motor when the detected motor-current is larger than the target current.

28. (Canceled) The electric power tool according to claim 25, wherein the arithmetic section is configured to set the target current based on a rotational speed of the brushless motor.

29. (Canceled) The electric power tool according to claim 25, wherein the arithmetic section is configured to gradually restrain the motor- current flowing through the brushless motor when the detected motor-current is larger than the target current.

30. (Canceled) The electric power tool according to claim 25, wherein the arithmetic section is configured to stop restraining the motor-current flowing through the brushless motor when the detected motor-current decreases to a value less than or equal to the target current.

31. (Canceled) The electric power tool according to claim 25, wherein the arithmetic section is configured to decrease the pulsation voltage outputted from the inverter circuit to restrain the motor-current flowing through the brushless motor.

32. (Canceled) The electric power tool according to claim 25, wherein the arithmetic section is configured to control the inverter circuit to allow the motor-current to flow through the brushless motor without restraining the motor-current, when the motor-current is not larger than the target current.

The interlineations or cancellations made in amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 5-9, 11-14 and 16-23 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 5-9, 11-14 and 16-23 filed on 07/20/2018 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of an arithmetic section configured to control the inverter circuit to restrain the variable peak of the ripples included in the motor-current such that the variable peak is variable in a range where the variable peak does not exceed a target current, and wherein the arithmetic section is configured to set the target current to a first current value while the rotational speed of the brushless motor is a first speed value, and to set the target current to a second current value smaller than the first 
The closet references to the present invention are believed to be as follows: Takahashi (JP 2002051589 A). Takahashi discloses a controller for an inverter configured to improves the input power factor of a diode full wave rectifying circuit and the waveform, by controlling the torque of a motor in advance, with the frequency of the power source, by means of a single-phase diode full wave rectifying circuit which receives the input of a single-phase AC power source, a small- capacity smoothing capacitor about one hundredth and is connected to a conventional diode full wave rectifying circuit, and a control circuit composed of a PWM inverter circuit for controlling the motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/SAID BOUZIANE/Examiner, Art Unit 2846